Citation Nr: 1205755	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1973 to March 1982.  Additionally, he served in the Army National Guard from September 1991 to November 2001, with numerous periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas. 

The appellant testified before the undersigned in March 2009. A transcript of the hearing has been reviewed and is of record.

The Board remanded the case in June 2009.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

As a procedural matter, the Board notes that the appellant submitted additional evidence in May 2011.  Specifically, he submitted a service treatment record dated in May 1993 since the case was certified for appeal.  This evidence was received after the last RO review and did not include a waiver.  

The Board has, accordingly, reviewed the additional evidence.  As to the May 1993 service treatment record, it is identical (duplicative) to the previous May 1993 record, which has been considered at the RO.  Therefore, this service treatment record consists of evidence previously considered.  

Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  
 


FINDING OF FACT

The appellant was diagnosed with hypertension that was incurred while performing a period of ACDUTRA.


CONCLUSION OF LAW

Hypertension was incurred during ACDUTRA.  38 U.S.C.A. §§ 101 (24), 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts entitlement to service connection for hypertension as directly due to a period of ACDUTRA.  Specifically, he contends that his current hypertension condition developed during ACDUTRA at Fort Hood in May 1993, and he has continued to suffer from the disorder since.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).

In addition to the laws and regulations outlined above, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1) (2011).  

Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or from an injury  incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (2011).  

The Board notes that only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  To establish status as a "veteran" a claimant must serve on active duty; serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Thus, service on active duty alone is sufficient to meet the statutory definition of veteran, however, service on ACDUTRA or INACDUTRA, without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).       

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2011). 

These evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness and presumption of aggravation not applicable to ACDUTRA); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Board did not err in not applying presumptions of sound condition and aggravation to claim where appellant served only on ACDUTRA and had not established any service-connected disabilities from that period).  

However, for those who have achieved "veteran" status through a prior period of service and claim a disability incurred only during a later period of ACDUTRA, like the appellant in this case, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith, 24 Vet. App. at 40.  In the present case, the presumption of soundness does not apply, as he was not examined prior to the claimed period of ACDUTRA in May 1993.    

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When the evidence of record is reviewed under the law and regulations as set forth above, the Board finds support for a grant of service connection for hypertension. 

At the outset, significantly, the Board notes the appellant was provided a VA examination in October 2009 to address the etiology of his current hypertension.  Following a review of the claims file and a physical examination, the examiner opined that hypertension was as likely as not first diagnosed while the appellant was in service in May 1993 at Fort Hood.  In support of the opinion, the examiner indicated that the blood pressure reading noted in the appellant's May 1993 service treatment record (156/100) sufficiently met the criteria to establish a diagnosis of hypertension.

Thus, as the appellant has a current diagnosis of hypertension, and there is a competent VA medical opinion of record that relates the disorder to a period of ACDUTRA in May 1993.

The next issue is whether the appellant was serving on ACDUTRA in May 1993.  In this regard, a May 1993 medical record indicated that he sought treatment for several issues, and his blood pressure reading was noted as 156/100.  At the time of treatment, he was noted to be "on AT" at Fort Hood, and his status was noted as "AD."  Moreover, the record indicates that he was to "RTD, RTC prn."  

Further, an Army National Guard annual statement prepared in March 2010 demonstrated that he earned 15 active duty points during the time frame of November 1992 through September 1993.  On the other hand, a January 2011 letter, Defense Financial and Accounting Services (DFAS) reported that according to their records, the appellant was not on active duty during May 1993.     

Notwithstanding the report from DFAS, the Board finds the May 1993 medical evidence to be persuasive on the question of whether the appellant was serving on ACDUTRA in May 1993.  Specifically, the Board finds that a reasonable interpretation of the notation "on AT" is that he was performing annual training at Fort Hood.  In addition, while he was not definitively serving on active duty in May 1993, the Board interprets the notation of "AD" status to mean that he was on some type of duty status.  

Further, the "RTD" notation is reasonably interpreted to indicate that the appellant was to return to duty, also, demonstrating that he was on some type duty status.  Finally, the "RTC prn" notation indicated that he was to return to the clinic as needed, suggesting that he was at Fort Hood for some type of duty and would remain there for a period of time, otherwise, he most likely would not have a reason to return to the clinic, as he was not a military retiree.    

Moreover, the Board finds that the Army National Guard annual statement further supports the appellant's contention, that he served on ACDUTRA in MAY 1993, as it demonstrated that he earned 15 active duty points during the time frame of November 1992 through September 1993, and there is no evidence of record that refutes his claim of ACDUTRA during May 1993.    

While the Board acknowledges the January 2011 DFAS letter, which indicates that the appellant was not on active duty during May 1993, the letter is not probative on the question of whether he was serving on ACDUTRA in May 1993.  Specifically, the letter merely indicates that he was not on active duty, and fails to address whether he was on ACDUTRA, which is the pertinent issue in the present case.  

Therefore, the Board finds that the appellant was performing a period of ACDUTRA in May 1993 when he sought treatment for several issues, and his blood pressure reading was 156/100, which led to a diagnosis of hypertension in July 1996.  See July 1996 VA outpatient treatment record (the appellant's history of high blood pressure was noted).  Further, the October 2009 examiner noted that the appellant's blood pressure indicated in the May 1993 record was sufficient to establish a diagnosis of hypertension, and opined that his current hypertension was as likely as not first diagnosed while he was activated in service in May 1993 at Fort Hood.  

As such, resolving all doubt in favor of the appellant, the Board concludes that service connection for hypertension is warranted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  



ORDER

Service connection for hypertension is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


